Case 18-30628   Doc 12   Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Main
                           Document     Page 1 of 4
Case 18-30628   Doc 12   Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Main
                           Document     Page 2 of 4
Case 18-30628   Doc 12   Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Main
                           Document     Page 3 of 4
Case 18-30628   Doc 12   Filed 12/10/18 Entered 12/10/18 17:02:35   Desc Main
                           Document     Page 4 of 4
